•£




     OF HvWItS LT>r QE2T WDUSTCM H?^ V^O W^
                                 COURT OF CRIMINAL APPEALS




     OWl t^iOV MSlAl G*>fluNtf; TVt£ £JVfK (K ^fM^s


     ^Xffix^MS^W JMTC OK
 TO tUX TKWl ^K #C5T CjUGKK t^ cwik- • ,
ojvccr KbC vee^nuei^ i4i^n3€ w^twoK fKW)^




   te«**




 t TjJWS 5€Wf YJW IT
Cl^JLA4lNJVti 3U3^Z°^ C
                                 rKH£<
                     TK£ V^WUY


           vmng cMtx5> CtqkD ^   k?0u4wi

                          3
4
B^MIXMia




           s